                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   GEORGE UBERTI,                                                  No. C 19-02338 WHA

                                                                         10                  Plaintiff,

                                                                         11     v.                                                            ORDER DEEMING CASES
United States District Court




                                                                                                                                              UNRELATED AND DENYING
                                                                              SONOMA COUNTY BOARD OF                                          MOTION TO APPEAR BY
                               For the Northern District of California




                                                                         12   SUPERVISORS and SONOMA                                          TELEPHONE
                                                                         13   COUNTY AUDITORY-CONTROLLER-
                                                                              TREASURER-TAX COLLECTOR,
                                                                         14                  Defendants.
                                                                         15                                               /

                                                                         16          The Court has reviewed pro se plaintiff’s motion to consider whether the action
                                                                         17   currently pending before Judge Donna Ryu, Case No. C 19-04025, is related to the instant
                                                                         18   action (Dkt. No. 15). This order declines to deem the cases related. Under Civil Local Rule 3-
                                                                         19   12, actions are considered related where (1) they “concern substantially the same parties,
                                                                         20   property, transaction or event”; and (2) it “appears likely that there will be an unduly
                                                                         21   burdensome duplication of labor and expense or conflicting results if the cases are conducted
                                                                         22   before different Judges.” Here, a short order dated June 10 adopted Judge Sallie Kim’s report
                                                                         23   and recommendation, which remanded the instant action back to state court for lack of timely
                                                                         24   removal. As such, there is no likelihood of “ unduly burdensome duplication of labor and
                                                                         25   expense or conflicting results if the cases are conducted before different Judges.” Plaintiff’s
                                                                         26   request to appear by telephone for a hearing on the instant motion (Dkt. No. 16) is DENIED.
                                                                         27          IT IS SO ORDERED.
                                                                         28   Dated: August 8, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
